Name: 88/187/EEC: Commission Decision of 23 February 1988 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 1988-03-29

 Avis juridique important|31988D018788/187/EEC: Commission Decision of 23 February 1988 re- establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever Official Journal L 083 , 29/03/1988 P. 0044 - 0044COMMISSION DECISION of 23 February 1988 re-establishing the status of certain parts of the territory of the Federal Republic of Germany with regard to classical swine fever (88/187/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular Article 4b (1) (c) thereof, Whereas Council Decision 82/838/EEC (3) recognizes certain parts of the territory of the Federal Republic of Germany as being either officially swine-fever free or swine-fever free; Whereas outbreaks of classical swine fever have been recorded in the Brunswick, Lueneburg and Hanover regions which were officially free in accordance with Annex I to Decision 82/838/EEC, as a consequence of which the status of the region of Brunswick was withdrawn by Commission Decision 83/221/EEC (4) and the status of the regions of Lueneburg and Hannover was withdrawn by Commission Decision 85/218/EEC (5); Whereas a period of six months has elapsed since the eradication of the last outbreak and vaccinated pigs have been eliminated in Brunswick, Lueneburg and Hanover; Whereas analysis of the epidemiological situation indicates that the disease has been eliminated from the regions concerned; Whereas, therefore, it is possible to re-establish the officially swine-fever free status of these regions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The officially swine-fever free status of Brunswick, Lueneburg and Hanover in the Federal Republic of Germany is hereby re-established. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28. (3) OJ No L 352, 14. 12. 1982, p. 27. (4) OJ No L 121, 7. 5. 1983, p. 29. (5) OJ No L 97, 4. 4. 1985, p. 61.